DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
Applicants’ arguments, filed on 3/16/22 have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Election/Restrictions
Because no prior art was found for the species 4j, the examination has been extended to the next species where Ra, Ra’ are H or SO3H; Rb, Rb’, Rc, Rc’, Rd, Rd’ are H;  Rf, Rf’, Rg and Rg’ are CH3; Re and Re’ are –(CH2)t-SO3H or –(CH2)t-C(O)-OH.  Claims 23-25 and 27 read on the elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 23-24 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang, Li et al. Chemical Journal of Chinese Universities (2010), 31(7), 1381-1385 (published July 10th, 2010).
Wang Li et al. teaches a compound of Formula I wherein Ra, Ra’ are SO3H; Rb, Rb’, Rc, Rc’, Rd, Rd’ are H;  Rf, Rf’, Rg and Rg’ are CH3; and Re and Re’ are –(CH2)t-C(O)-OH with t being 5 and/ or –(CH2)t-SO3H with t being 4. (see scheme 1 and abstract)

Claim(s) 23-25, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang Li et al. (Journal of Photochemistry and Photobiology A: Chemistry 210 (2010) 168-172. Available online 6 January 2010)
Wang Li et al. teaches a compound of Formula I wherein Ra or Ra’ are SO3H; Rb, Rb’, Rc, Rc’, Rd, Rd’ are H;  Rf, Rf’, Rg and Rg’ are CH3; and Re and Re’ are –(CH2)t-C(O)-OH with t being 5 and/ or –(CH2)t-SO3H with t being 4 (see page 169, col. 1 and page 170).

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        9 May 2022